J-A20011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF CHARLES CROWDER, III  :          IN THE SUPERIOR COURT OF
    AN INCAPACITATED PERSON         :               PENNSYLVANIA
                                    :
                                    :
    APPEAL OF: CHARLES CROWDER, III :
                                    :
                                    :
                                    :
                                    :          No. 323 EDA 2022

             Appeal from the Decree Entered December 29, 2021
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                            No(s): 2020-X1906

    ESTATE OF CHARLES CROWDER, III  :          IN THE SUPERIOR COURT OF
    AN INCAPACITATED PERSON         :               PENNSYLVANIA
                                    :
                                    :
    APPEAL OF: CHARLES CROWDER, III :
                                    :
                                    :
                                    :
                                    :          No. 327 EDA 2022

             Appeal from the Decree Entered December 29, 2021
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                            No(s): 2020-X1484


BEFORE:      BENDER, P.J.E., STABILE, J., and PELLEGRINI, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED NOVEMBER 1, 2022

        Charles Crowder, III, (Appellant) appeals from the December 29, 2021

amended final decree entered by the Montgomery County Orphans’ Court that

determined that Appellant remained incapacitated.1 The decree also removed
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The two appeals were consolidated sua sponte by this Court in accordance
with Pa.R.A.P. 513. See Order, 3/2/22.
J-A20011-22



Appellant’s daughter, Tierra Williams, as his healthcare power of attorney,

continued Edythe Shapiro’s appointment as the plenary permanent guardian

of Appellant’s estate, and appointed Edythe Shapiro the guardian of

Appellant’s person, which authorized her to consent to medical treatment for

Appellant. After review, we affirm.

     We begin by setting forth our standard of review.

           Our standard of review of the findings of an Orphans’ Court
     is deferential.

           When reviewing a decree entered by the Orphans’
           Court, this Court must determine whether the record
           is free from legal error and the court’s factual findings
           are supported by the evidence. Because the Orphans’
           Court sits as the fact-finder, it determines the
           credibility of the witnesses and, on review, we will not
           reverse its credibility determinations absent an abuse
           of that discretion.

           However, we are not constrained to give the same
           deference to any resulting legal conclusions.

     In re Estate of Harrison, 745 A.2d 676, 678-79 (Pa. Super.
     2000), appeal denied, … 758 A.2d 1200 ([Pa.] 2000) (internal
     citations and quotation marks omitted). “The Orphans’ Court
     decision will not be reversed unless there has been an abuse of
     discretion or a fundamental error in applying the correct principles
     of law.” In re Estate of Luongo, 823 A.2d 942, 951 (Pa. Super.
     2003), appeal denied, … 847 A.2d 1287 ([Pa.] 2003).

In re Fiedler, 132 A.3d 1010, 1018 (Pa. Super. 2016) (quoting In re Estate

of Whitley, 50 A.3d 203, 206-07 (Pa. Super. 2012)).

     Appellant raises the following two issues for out review:

        1. Whether the trial court erred and otherwise abused its
           discretion by appointing a Guardian of the Person where the
           incapacitated person had demonstrated that he was able to

                                      -2-
J-A20011-22


            handle his own affairs and make appropriate decisions for
            himself and where he had an adequate support system
            available to assist him if needed?

         2. Whether the decision of the Orphans’ Court was against the
            weight of the evidence?

Appellant’s brief at 4.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough opinion authored by the Honorable Gail A.

Weilheimer of the Orphans’ Court Division of the Court of Common Pleas of

Montgomery County, dated March 8, 2022.          We conclude that Judge

Weilheimer’s well-reasoned opinion appropriately disposes of the issues and

accompanying arguments presented by Appellant.       Accordingly, we adopt

Judge Weilheimer’s opinion as our own and affirm the decree from which

Appellant appealed.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/2022




                                   -3-
Circulated 10/04/2022 10:05 AM